          Case 20-31175 Document 61 Filed in TXSB on 07/28/20 Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

IN RE:                                             §
                                                   §           CASE NO. 20-31175
                                                   §
GRANITE TRUCKING, INC.,                            §           CHAPTER 7 (converted)
                                                   §
         Debtor.                                   §
                                                   §

                          NOTICE OF APPEARANCE AND
                   REQUEST FOR NOTICES AND SERVICE OF PAPERS

         PLEASE TAKE NOTICE that Financial Pacific Leasing, Inc. (hereinafter "Movant"), files

this Notice of Appearance and Request for Service of Notices and Papers and enters this appearance

as creditor and party in interest in the above-entitled and numbered bankruptcy, pursuant to 11

U.S.C. § 1109(b) and Rules 2002 and 9010 of the Rules of Bankruptcy Procedure and respectfully

requests that all notices given or required to be given in these proceedings and all papers served or

required to be served in these proceedings, be served upon:

                Mark W. Stout
                PADFIELD & STOUT, L.L.P.
                420 Throckmorton Street, Suite 1210
                Fort Worth, Texas 76102

         PLEASE TAKE FURTHER NOTICE that, pursuant to 11 U.S.C. § 1109(b), the foregoing

request includes not only the notices and papers referred to in the Rules specified, but all of the

notices and papers, including, without limitation, but not limited to: Notices of any Application,

Motion, Petition, Pleading, Request, Complaint, or Demand, whether formal or informal, whether

written or oral, and whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex,

or otherwise: (1) which affect or seek to affect in any way the rights or interests with respect to: (a)

the Debtor; (b) property which the Debtor may claim in interest; (c) the Debtor’s property; and (d)



NOTICE OF APPEARANCE -                                                                           PAGE 1
         Case 20-31175 Document 61 Filed in TXSB on 07/28/20 Page 2 of 3




property in the possession, custody, or control of Debtor; or (2) which seek to require any act,

payment, or other conduct by Movant or which provide or are required to provide Movant an

opportunity to act.

       The undersigned additionally requests that the Debtor and the Clerk of the Court place the

name and address below on any mailing matrix or list of creditors to be prepared or existing in the

above-numbered case.


                                               Respectfully submitted,

                                               PADFIELD & STOUT, L.L.P.
                                               420 Throckmorton Street, Suite 1210
                                               Fort Worth, Texas 76102
                                               (817) 338-1616 phone
                                               (817) 338-1610 fax

                                               /s/ Mark W. Stout
                                               Mark W. Stout
                                               State Bar I.D. #24008096
                                               mstout@padfieldstout.com
                                               Joseph D. Austin
                                               State Bar I.D. #24101470
                                               jaustin@padfieldstout.com

                                               Attorneys for Movant




NOTICE OF APPEARANCE -                                                                      PAGE 2
        Case 20-31175 Document 61 Filed in TXSB on 07/28/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        The undersigned converted the foregoing document into an electronic image, via portable
document format (.pdf), electronically submitted same to the Internet web portal for the Clerk of
this Court utilizing the Electronic Management and Electronic Case Filing system of the Court,
which has caused service, via Simple Mail Transfer Protocol (e-mail), of a Notice of Electronic
Filing of this imaged document to the below-identified parties on Tuesday, July 28, 2020; said e-
mail provides an attributable hyperlink to the document, in portable document format, except for
Debtor(s), and any other entity so identified below or on the EM/ECF filing sheet, whereas in
that instance such document was mailed via First Class United States Mail, to-wit:

 Granite Trucking, Inc.                          Ronald J. Sommers
 P.O. Box 701                                    Chapter 7 Bankruptcy Trustee
 Marble Falls, Texas 78654                       Nathan Sommers Jacobs
                                                 2800 Post Oak Boulevard, 61st Floor
                                                 Houston, Texas 77056

 Debtor                                          Chapter 7 Trustee
 Russell Van Beustring                           Hector Duran, Jr.
 6200 Savoy Drive, Suite 1150                    United States Trustee
 Houston, Texas 77036                            515 Rusk, Suite 3516
                                                 Houston, Texas 77002
 Debtor’s Attorney
 All those receiving ECF notification in this
 case.


                                                    /s/ Mark W. Stout
                                                    Mark W. Stout




NOTICE OF APPEARANCE -                                                                    PAGE 3
